Barker, J.
The tenant’s title goes back to March 27, 1882, when the land held in fee by her husband was attached as his, in a suit which resulted in a sale on execution to one who conveyed the land to the tenant. During the pendency of the suit, on April 28, 1882, the husband’s title was transferred to the tenant, by conveyances which the evidence tended to show were fraudulent as to the husband’s creditors then having claims against him. On March 18, 1884, the tenant mortgaged the land, for a valid consideration, to one who took the mortgage in good faith, and had no notice of any fraud. This mortgage was foreclosed by sale on January 29, 1885, and on the same day the purchaser’s title was conveyed to the tenant. The husband became indebted to the demandant after the date of the mortgage, and on September 29, 1896, the demandant sued the husband and attached the lands as his property, the record title to which stood in the name of the tenant, and he seeks to recover on a sale of the lands made in pursuance of this attachment. His exception is to a ruling that under the foreclosure the tenant had obtained before the demandant’s attachment the title of an innocent purchaser for value, and that therefore the demandant could not recover.
The demandant concedes it to be the rule that an innocent purchaser for value can convey good title, but contends that when the title becomes revested in a party to the original fraud it may be reached in bis hands, as though he had never parted with it. It is unnecessary to consider this question, because, if the conveyances of April 28, 1882, were fraudulent, as the evidence tended to show, the title which the tenant acquired by them was devested by the execution sale in pursuance of the *528attachment of March 27, 1882, and the title which she thus, acquired, and which she conveyed by the mortgage and again obtained by its foreclosure, was not a fraudulent but a valid title derived from the attachment of March 27, 1882.

Exceptions overruled.